—Order, Supreme Court, Bronx County (Luis Gonzalez, J.), entered September 10, 1996, which denied defendant-appellant’s motion to vacate a default judgment entered against him, unanimously affirmed, with costs.
*3There is no merit to defendant’s claim that the default judgment should be vacated because of plaintiffs fraud or misrepresentation. While plaintiffs affidavit of merit on his motion for a default judgment did erroneously state that payments on the subject promissory note were to commence on June 1, 1991 instead of February 1, 1990, defendant failed to establish that this error was intentional. The note had been issued on May 1, 1991 but called for monthly payments beginning on February 1, 1990 when the debt was apparently incurred. More importantly, defendant failed to show how he was harmed by this error. The statement in the affidavit of merit that defendant was obligated to pay $2,000 a month in interest was not error, since 16% of $150,000 computed annually but paid in monthly installments is $2,000. Nor were defendant’s conclusory statements sufficient to raise an issue of fact as to jurisdiction. We have reviewed defendant’s other contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Tom, Mazzarelli and Colabella, JJ.